Citation Nr: 0308552	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether achievement of the veteran's vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Clifford Scott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Vocational and 
Rehabilitation Counseling Division (VR&C) located in 
Columbia, South Carolina, which determined that the veteran 
met the criteria for entitlement to vocational rehabilitation 
services but denied his claim on the basis that his 
rehabilitation goal of employment as a physician was not 
feasible.

In September 2002, the Board remanded this case to the RO to 
afford him the opportunity to testify at a videoconference 
hearing conducted before a Member of the Board (now known as 
a Veterans Law Judge); that hearing was held before the 
undersigned Veterans Law Judge in December 2002.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The evidence does not demonstrate that the effects of the 
veteran's disabilities, when considered in relation to his 
circumstances, prevent successful pursuit of a vocational 
rehabilitation program and successful employment.

3.  The veteran has identified becoming a radiologist as a 
vocational goal and possesses the necessary educational 
skills and background, which includes an undergraduate degree 
in biology and a Pharm. D. degree, to pursue the goal.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have been met.  
38 U.S.C.A. §§ 3100, 3101 (West 2002); 38 C.F.R. §§ 21.35, 
21.53 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

This change in the law is applicable to claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  In any event, in light of the Board's favorable 
determination, the veteran would not be prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The service medical records show that the veteran developed 
chronic bilateral foot pain during service and underwent 
arthroplasty of his fifth toes, bilaterally.  Based on the 
above, in an October 2001 rating decision, the RO granted 
service connection for bilateral flat feet, post-operative 
status; a residual scar of surgery of the left fifth toe; and 
a residual scar of surgery of the right fifth toe.  The RO 
assigned separate 10 percent evaluations for each of these 
disabilities, effective August 1, 2001, resulting in a 
combined 30 percent disability rating for the veteran's foot 
conditions.

The record shows that the veteran was trained as a pharmacist 
prior to his period of active duty.  In addition, the 
evidence indicates that because of his service-connected foot 
disabilities, the veteran is unable to stand for prolonged 
periods of time.  The evidence also reflects that, as a 
result, his employer has reduced him from full-time to part-
time status.  Further, the record shows that despite 
diligently searching for alternative employment, the veteran 
has been unable obtain another suitable position.

While prosecuting this appeal, the veteran has asserted that 
even if he were able to obtain another pharmacist position, 
once his physical limitations resulting from his foot 
conditions became apparent, he would not be able to retain 
that employment.  In addition, he reports that given the 
level of his pharmacy degree and training, he was not 
qualified to work in pharmaceutical research or management, 
which would require advanced training in addition to his 
Pharm. D. degree.  Instead, he states that his current degree 
qualified him to work only as a staff pharmacist in either an 
institutional or retail setting, both of which required 
prolonged standing.

As a result, in October 2001, the veteran filed a claim 
seeking entitlement to vocational rehabilitation training, 
and identified being retrained as a radiologist as his 
vocational goal.  In support of this claim, he explains that 
unlike many other fields of medicine, radiology does not 
require prolonged standing, and that given his medical 
background, experience and interests, it would be a good fit 
for him both physically and professionally.  In addition, he 
submitted evidence showing that he had already been accepted 
to a medical school program at Ross University.

In December 2001, at VA's request, the veteran underwent a 
career planning assessment.  The examiner observed that the 
veteran had a Bachelor of Science degree in biology and a 
Pharm. D. degree.  The examiner also indicated that he was 
unable to stand for prolonged periods of time due to his foot 
conditions.  In addition, he noted that the veteran was 
seeking assistance to continue his education and had been 
accepted to medical school.  Following his interview of the 
veteran and the administration of diagnostic testing, the 
examiner recommended that the veteran reposition himself in a 
career that did not require him to stand for prolonged 
periods of time.  The examiner opined that good career 
options might include research and education positions, as 
well as a specialty area within the field of pharmacy; the 
examiner reasoned that that would relieve him of the burden 
of spending four to seven years in school prior to starting 
his career.

In January 2002, the veteran was interviewed by a 
psychologist to further assess his entitlement to VA's 
vocational rehabilitation services.  The examiner noted that 
the veteran was a Nigerian immigrant whose native language 
was Igbo and that he spoke English as a second language.  In 
addition, she indicated that the veteran's academic ability 
was demonstrated by his advanced education, and noted that he 
had a 30 percent combined rating for his foot disabilities, 
that he had 48 months remaining under Chapter 31, with an 
eligibility termination date of October 4, 2013.

The examiner reported that given his functional vocational 
limitations, the veteran should avoid occupations that 
require prolonged standing, walking, climbing, and treading.  
In addition, she recommended that he avoid activities that 
took place in slippery, cluttered, or hazardous conditions, 
or require good balance for safety.

The psychologist also noted that the veteran had been 
reprimanded by his employer and was threatened with demotion 
to the night shift.  In addition, she observed that although 
he had not missed work due to his foot problems, his employer 
had reduced the number of hours he was scheduled to work and 
that he was under substantial pressure to meet a prescription 
quota.  Further, she acknowledged the veteran's fear of being 
fired as new pharmacy graduates entered the job market and 
the veteran's acceptance to medical school.  The examiner 
also noted his explanation that he was not currently 
professionally qualified to work in another area of pharmacy 
because he had not completed a residency for any other 
related area of practice.

The psychologist concluded that medicine was not a good 
alternative because it would not reduce the number of hours 
he would have to spend on his feet, but acknowledged the 
veteran's "adamant" disagreement with this assessment.  
Instead, she recommended that the veteran seek other 
employment within the broader field of pharmacy that would 
allow him to avoid spending four to seven years in training.

In a report dated later in January 2002, another VA 
counseling psychologist noted that he had discussed the 
veteran's application with a vocational rehabilitation 
counselor, who indicated that positions in pharmacy research 
and management at pharmaceutical companies might serve as 
potential areas of employment since he had a Pharm. D. 
degree.  

That examiner concluded that the veteran had demonstrated 
that he had an impairment of employment due to his foot 
disorders.  The psychologist added that, as a result, the 
veteran had pain with prolonged standing and that his current 
employment in retain pharmacy was not suitable, and thus an 
employment handicap existed.  The examiner stated, however, 
that given his education and experience, the veteran should 
pursue employment within the field of pharmacy, and that a 
serious employment handicap did not exist because there was 
no evidence of an extended period of unemployment, reliance 
on government support, or maladaptive behavior, and that 
achievement of a vocational goal under Chapter 31 was 
feasible.  Finally, the examiner indicated that because the 
nature of the work of a physician required prolonged standing 
and walking, especially in training, it would aggravate the 
disability as much a pharmacy.

A report of contact conducted by telephone, dated later in 
January 2002, reflects that the veteran reported meeting with 
the dean of the pharmacy program in Greenville, South 
Carolina, and learned that most of the faculty in the program 
were adjunct instructors who taught on a part-time basis, and 
that no employment opportunities were available.  In 
addition, the veteran indicated that he considered teaching 
jobs, but stated that in order to obtain one, he would need 
to attain a Ph.D. in pharmacy.  Finally, it reflects that the 
veteran described himself as being in a unique employment 
position.

Thereafter, in a late January 2002 decision, the VR&C held 
that the veteran met the criteria for entitlement to 
vocational services based on the 30 percent disability rating 
for his foot disorders, his Bachelor of Science Degree in 
biology, his Pharm. D. degree, his work experience, and his 
inability to endure prolonged standing.  The VR&C determined, 
however, that the veteran's plan of going to medical school 
to work as a physician was unsuitable because the work of a 
physician required prolonged standing and walking and would 
aggravate his foot conditions.

In response, in a February 2002 letter, the veteran's 
attorney requested administrative review of the January 2002 
determination.  In doing so, he pointed out that the veteran 
was interested in becoming a radiologist because it was a 
field within the medical profession that would enable him to 
transfer the knowledge and skills that he had as a pharmacist 
but would not require prolonged standing.  In support, he 
submitted a February 2002 statement signed by a staff 
radiologist employed at Moncrief Army Community Hospital in 
which the physician confirmed that the position of a general 
radiologist required minimal standing, which he defined as 
typically less than fifteen minutes at a time.  Indeed, he 
indicated that typically, a radiologist performed his or her 
job while sitting at a viewbox.

In a March 2002 decision, the VR&C, after administrative 
review, confirmed and continued its denial of the veteran's 
request.  In doing so, the VR&C noted that the veteran had 
been deemed entitled to participate in employment services 
but had challenged the development of the proposed plan for 
that service, i.e., it had denied his request to be trained 
as a medical doctor because it would cause the same 
limitations as he experienced in his current position as a 
pharmacist.

In March 2002, the veteran filed a formal Notice of 
Disagreement, and in April 2002, the VR&C issued him a 
statement of the case (SOC) in which it explained its basis 
for denying his request to pursue a medical degree to become 
a radiologist.  In doing so, the VR&C reasoned that the 
employment goal of becoming a medical doctor was not feasible 
because the position required at least as much prolonged 
standing and walking as that required of a pharmacist and 
thus would aggravate his foot disabilities.  In addition, the 
VR&C stated that participation in the VA vocational 
rehabilitation was not a right and that with his Pharm. D. 
degree and work experience, he had adequate credentials to 
obtain suitable employment.

In his May 2002 Substantive Appeal, the veteran set forth 
four arguments in support of his challenge to the VR&C's 
determination.  With respect to his first point, the veteran 
contended that VA erroneously insisted that he had the skills 
to obtain a position in the area of pharmaceutical research 
because he had a Pharm. D. degree; in this regard, he 
explained that that degree was an entry level one that 
qualified him to work on the "lowest scale," which he 
indicated meant in an institutional or ambulatory setting.  
The veteran stated that he needed advanced training, in 
addition to his Pharm. D. degree, to work in pharmaceutical 
research or management in the area of a pharmacy practice.  
In this regard, he reported that he had conducted an 
extensive employment search, which included having many job 
interviews with employers, and that involved areas of 
pharmacy practice other than retail or hospital pharmacy; 
however, he stated that he was disappointed to be informed, 
again and again, that he did not have the necessary training 
and experience.  The veteran added that several pharmacy 
placement agencies confirmed that.

Secondly, the veteran took issue with the VR&C's conclusion 
that a medical practice would cause him the same problems as 
his work as a pharmacist did, i.e., foot pain stemming from 
prolonged standing.  The veteran maintained that the VR&C 
overlooked the evidence showing that a radiologist's position 
would not require him to do so, and in addition to citing the 
February 2002 statement discussed above, he reported that he 
had interviewed numerous medical students, interns, 
physicians and a medical school professor, and that each of 
those individuals agreed that his foot problems would not 
hinder his medical training.  Moreover, he emphasized that he 
selected the field of radiology after an extensive 
consideration, and precisely because it required minimal 
standing.

The veteran's third argument is that in making its 
determination, the VR&C relied on a false assumption, i.e., 
that there were other jobs available in pharmacy that did not 
require prolonged standing, rather than evidence supporting 
that finding.  The veteran contended that there were no such 
jobs available, and reiterated that the practice of radiology 
did not require prolonged standing.  Finally, the veteran 
challenged the RO's statement that participation in VA's 
vocational rehabilitation program was not a right, pointing 
out that under the law he met the criteria to participate, 
and argued that as a disabled veteran he was entitled to that 
benefit.  In this regard, he stated that training and 
education were tools to achieving the ultimate goal of 
employment.

In June 2002, the VR&C issued the veteran a supplemental 
statement of the case (SSOC) in which it confirmed and 
continued its decision that the employment goal of becoming a 
medical doctor was likely to aggravate his bilateral foot 
disability because of the nature of a physician's job.  It 
also reiterated that the goal of VA's vocational 
rehabilitation program was employment and held that he had 
adequate credentials for suitable employment.

In response, in July 2002 written argument, the veteran's 
attorney challenged the VR&C's determination, contending that 
because institutional and ambulatory pharmacy both required 
extensive and prolonged standing, his current training was 
not adequate to obtain suitable alternative employment.  
Moreover, in light of that, and because the evidence 
confirmed the seriousness of his bilateral foot disability, 
the veteran had no choice but to be retrained in another 
vocation.

In December 2002, the veteran, accompanied by his attorney, 
testified at a videoconference hearing held before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran reiterated many of his arguments set forth above, and 
emphasized that he wanted to be retrained in a field that was 
consistent with his background and work experience.  In 
addition, he reported that, only after considerable research, 
which included interviewing numerous people working or being 
trained to work in the field, had he decided to try to become 
retrained as a radiologist.  Further, he pointed out that he 
had already been accepted to medical school.

The veteran also reported that his interest in being 
retrained was based on his desire to remain actively 
employed, and pointed out that he had unsuccessfully 
attempted to seek alternative employment within his field and 
that his hours had already been reduced at his current job.  
In addition, he testified that he was in fear of being 
terminated due to his foot disabilities.  As such, he 
indicated that because of his service-connected foot 
disabilities, he was unable to continue working as an 
institutional or retail pharmacist, and reiterated that he 
selected radiology because that specialty did not require 
prolonged standing.  Moreover, he stated that even if he were 
to continue working in the pharmaceutical field, he would 
need further training.  In addition, he reported that he did 
not want to go back to school, but testified that given his 
foot conditions, which his physicians informed him were not 
likely to improve, he felt he had no choice and had to be 
retrained so he could work in a position in which his feet 
would not impair his ability to retain his employment.

During the hearing, the veteran also cited the medical 
evidence showing that he was unable to continue working as a 
pharmacist because of his foot pain and that he needed a job 
in which he sat most of the time, and that he had been 
diagnosed him as having severe pes planus with posterior 
tibial dysfunction.

Analysis

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 2002).

Basic entitlement to Chapter 31 benefits requires that the 
veteran have a service-connected disability that is rated 20 
percent disabling or more, and be found by the VA to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2002).  In 
this case, the RO has determined that the veteran is eligible 
for Chapter 31 benefits, but has denied vocational 
rehabilitation and training based on a finding that the 
veteran's vocational goal is not reasonably feasible.

Under applicable law and regulations, the term "vocational 
goal" means a gainful employment status consistent with the 
veteran's abilities, aptitudes and interests. The VA shall 
determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran is eligible 
to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106 
(West 2002); 38 C.F.R. § 21.53 (2002).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d) (2002).  
Achievement of a vocational goal is not currently reasonably 
feasible if effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to the veteran's circumstances at the time of the 
determination, prevent the veteran from successfully 
achieving a vocational goal at that time; or are expected to 
worsen within the period needed to achieve a vocational goal 
and that would, therefore, make achievement not reasonably 
feasible. 38 C.F.R. § 21.35(h)(3) (2002).  

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal.  
38 C.F.R. § 21.53(d) (2002).

A finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence that establishes infeasibility beyond any reasonable 
doubt.  38 C.F.R. § 21.53(e)(1),(2); see also 38 C.F.R. 
§ 21.57 (2002).

As noted above, the VR&C has already determined that the 
veteran is eligible for Chapter 31 benefits, but has denied 
vocational rehabilitation and training based on a finding 
that the veteran's vocational goal is not reasonably 
feasible.  After a careful review of the record, the Board 
disagrees and finds that the veteran's vocational goal is 
feasible.

In reaching this determination, the Board concludes that his 
vocational goal of being retrained as a radiologist is 
consistent with his training as a pharmacist as well as his 
demonstrated interest in science and medicine.  The Board 
further finds that given the evidence showing that his foot 
disabilities would not interfere with his training to become 
a radiologist or his practice of that profession, his foot 
disabilities would not prevent the successful pursuit of a 
vocational rehabilitation program and successful employment.

In addition, the Board notes that the veteran's vocational 
goal has been clearly identified, i.e., becoming a 
radiologist.  Further, not only would his foot disabilities 
not interfere with his medical studies and practice of 
radiology, but given that he has already been accepted to 
medical school, he can begin this period of study within a 
reasonable period.  Finally, the Board concludes that, from 
an education skills, background, and work experience 
perspective, the veteran possesses the background, skills and 
training required of a radiologist.  Indeed, the Board 
observes that the January 2002 vocational assessment reflects 
that the examiner noted the veteran's "demonstrated academic 
ability."

In reaching this conclusion, the Board notes that the VR&C 
has denied this claim on the basis that becoming a 
radiologist would require four to seven years of additional 
education and that the practice of medicine would aggravate 
his conditions as much as his current position as a 
pharmacist.  The Board points out, however, that the evidence 
shows that radiologists, as opposed to other physicians, do 
not spend much time on their feet.  Moreover, the Board notes 
the veteran's unchallenged assertion that he would, even if 
he were to remain in pharmacy need to attain an advanced 
degree.  As such, the Board determines that the basis for the 
VR&C's determination in denying his claim, i.e., because it 
would require several years of additional education, is based 
on a false premise.  

The Board also observes that the veteran himself is reluctant 
to undergo further schooling, but notes his conclusion that 
he needs to do so in order to retrain himself so that he is 
able to maintain his ability to work.  In any event, the 
Board points out that the law does not require that, to be 
feasible, a vocational goal be appropriate or a "good 
idea."  The Board cannot find compelling evidence 
establishing infeasibility beyond any reasonable doubt.  In 
fact, for the reasons discussed above, the Board finds that 
the evidence shows that the goal is feasible.  

In sum, the evidence shows that the effects of the veteran's 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful self-
employment.  38 C.F.R. §§ 21.35, 21.53(d).  As such, the 
Board finds that the veteran's vocational goal of be 
retrained to work as a radiologist is reasonably feasible.  
In light of the foregoing, the appeal is granted.  




ORDER

As the veteran's vocational goal is reasonably feasible for 
purposes of entitlement to vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code, the 
appeal is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

